  Case 1:20-cv-01271-JPH-DLP Document 28 Filed 06/29/20 Page 1 of 3 PageID #: 269




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

BARBARA TULLY,                                 )
KATHARINE BLACK,                               )
MARC BLACK,                                    )
SHELLY BROWN,                                  )
DAVID CARTER,                                  )
REBECCA GAINES,                                )
JANICE JOHNSON,                                )
ELIZABETH KMIECIAK,                            )
CHAQUITTA MCCLEARY,                            )
KATHERINE PAOLACCI,                            )
DAVID SLIVKA,                                  )
DOMINIC TUMMINELLO,                            )
INDIANA VOTE BY MAIL, INC.,                    )
                                               )
                          Plaintiffs,          )
                                               )
                     v.                        )      No. 1:20-cv-01271-JPH-DLP
                                               )
PAUL OKESON,                                   )
S. ANTHONY LONG,                               )
SUZANNAH WILSON OVERHOLT,                      )
ZACHARY E. KLUTZ,                              )
CONNIE LAWSON,                                 )
                                               )
                          Defendants.          )

                          Order Regarding Discovery Disputes

         Under Fed. R. Civ. P. 37(a)(1) and S.D. Ind. L.R. 37-1(a), counsel must confer

   in good faith to resolve a discovery dispute before involving the court in the dispute.

   If counsel have exhausted those efforts without resolving the dispute they must seek

   a discovery conference with the magistrate judge before the filing of a formal motion

   to compel or contested motion for protective order in the manner set forth below:

         a)     Discovery disputes generally. Except in the circumstances covered by

   (b) and (c) below, counsel must (1) jointly or unilaterally file a motion for a discovery

   conference, setting forth very briefly and without argument the nature of the dispute
Case 1:20-cv-01271-JPH-DLP Document 28 Filed 06/29/20 Page 2 of 3 PageID #: 270




 or (2) jointly contact the magistrate judge’s chambers to request a conference. If the

 latter, the court staff may direct counsel to provide a brief description of the dispute.

 Counsel must not unilaterally contact the magistrate judge’s chambers regarding a

 discovery dispute absent compelling circumstances.

      b)      Disputes involving the failure to make any timely response whatsoever

to a written discovery request. In this circumstance, the requesting party must still

comply with the requirements of Fed. R. Civ. P. 37(a)(1) and S.D. Ind. L,R. 37-1(a) to

confer in good faith to resolve the matter, but counsel for the requesting party is not

required to seek a discovery conference with the magistrate judge before filing a

motion to compel.

      c)      Disputes involving an objection raised during a deposition that

threatens to prevent the completion of the deposition. Counsel must telephone the

magistrate judge’s chambers to determine whether the magistrate judge is available to

hear argument and rule on the objection on the record of the deposition.

Although S.D. Ind. 37-1 provides that pro se parties are not generally subject to the

requirements of the rule, Magistrate Judge Pryor encourages the parties to follow this

procedure for deposition objections involving pro se litigants or deponents if the

objection threatens to prevent the completion of the deposition.

           So ORDERED.


        Date: 6/29/2020
  Case 1:20-cv-01271-JPH-DLP Document 28 Filed 06/29/20 Page 3 of 3 PageID #: 271




Distribution:

All ECF-registered counsel of record via email
